Citation Nr: 1105220	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  06-16 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for hypertension, 
peripheral neuropathy of the upper and lower extremities, 
erectile dysfunction, and retinopathy, secondary to diabetes 
mellitus type II.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to April 
1974.

This matter comes to the Board of Veteran's Appeals (Board) on 
appeal from an August 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board remanded the case in September 2007.  


FINDING OF FACT

The Veteran died on May [redacted], 2010, before the Board issued a 
decision on the matters appealed.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board lacks jurisdiction 
to adjudicate the merits of his claims.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, Veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal has 
become moot by virtue of the death of the Veteran and must be 
dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).


ORDER

The appeal is dismissed.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


